Citation Nr: 1011345	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  05-41 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his niece


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 1943 to 
December 1945 and from October 1950 to May 1951.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2008, the Board remanded the Veteran's claims to the 
RO via the Appeals Management Center (AMC) to schedule him 
for a hearing at the RO before a Veterans Law Judge of the 
Board - also commonly referred to as a Travel Board hearing.  
The Veteran had the hearing in August 2008; he, his wife, and 
niece testified, and he elected to have the hearing without 
his attorney present.  He submitted additional evidence 
during the hearing and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

In December 2008, the Board remanded three other claims the 
Veteran also had appealed - for service connection for a 
right eye disability, residuals of a stomach wound, and 
posttraumatic stress disorder (PTSD).  The remand of those 
claims was via the Appeals Management Center (AMC).  
Whereas the Board denied the Veteran's remaining claims for 
service connection for back and right shoulder disabilities.  
He appealed the denial of these two claims to the U.S. Court 
of Appeals for Veterans Claims (Court/CAVC).

In November 2009, during the pendency of this appeal to the 
Court, the Veteran's attorney and VA's Office of General 
Counsel - representing the Secretary of VA, filed a joint 
motion asking the Court to vacate the Board's decision 
denying these claims and to remand them for further 
development and readjudication in compliance with directives 
specified.  The Court issued an order that same month 
granting the joint motion for remand and has since returned 
the file to the Board.

To comply with the Court's order granting the joint motion, 
the Board is remanding these claims to the RO.


REMAND

Citing a failure to ensure compliance with the duty to 
assist, the Court-granted joint motion indicates additional, 
potentially relevant, medical treatment records need to be 
obtained from the St. Louis VA Medical Center (VAMC).  
38 U.S.C.A. § 5103A(a)-(c) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(2) (2009).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA has constructive, if not actual, 
notice of the existence of these additional VA treatment 
records).

In directing this additional development of these claims, the 
Court-granted joint motion indicates that it appears only a 
very small portion (one of 64) of these VA treatment records 
has been obtained.  So the remaining records need to be 
obtained, as well.

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Contact the St. Louis VAMC and obtain 
all of the Veteran's relevant treatment 
records, especially any concerning his 
evaluation and treatment at that facility 
from May 25, 2004 until April 12, 2006 
(reportedly totaling about 64 records), or 
even more recently up to the present.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, this 
must be documented in the claims file and 
the Veteran notified in accordance with 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(c)(2), (e)(1).  

Associate any outstanding records obtained 
with the Veteran's claims file for 
consideration.

2.  Then readjudicate the claims for 
service connection for back and right 
shoulder disabilities in light of the 
additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his attorney a supplemental 
statement of the case (SSOC) and give them 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



